PER CURIAM.
Whereas, the judgment of this court was entered on February 11, 1964 (161 So.2d 40) reversing the order of the County Judges’ Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 6, 1965 (180 So.2d 161) and mandate dated December 1, 1965 now lodged in this court quashed this court’s judgment with directions to affirm the order of the County Judges’ Court;
Therefore, It is Ordered that the mandate of this court issued in this cause on March 12, 1964 is withdrawn, the judgment of this court filed February 11, 1964 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the said order of the County Judges’ Court appealed from in this cause is affirmed; costs allowed shall be taxed in the trial court (rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).